The Court.
Respondent has moved to dismiss the appeal from an order of the superior court of Tuolumne County striking out appellants' statement on motion, for a new trial, upon the ground that it was not taken in time. Such an order is an order made after final judgment, and an appeal therefrom must be taken within sixty days. The appeal in this case was taken too late, and must be dismissed. (Calderwood v. Peyser, 42 Cal. 110; Clark v. Crane, 57 Cal. 633.)
Respondent also makes a motion to strike out certain portions of the transcript, upon the ground that they are no part of the record. The motion will be denied. Such a practice is not recognized in this court. If the matters to which counsel object form no part of the record, they will not be considered by the court when the merits of the appeal are before us for determination.
The motion to dismiss the appeal will be granted; the motion to strike out will be denied.